PER CURIAM.
This action was brought by the plaintiff upon a given by to one Bolinskie. Plaintiff claims to have received the check from Charles Thomas & Sons. The check bears the indorsement of the payee and of Charles Thomas & Sons. Upon *156the trial one William Thomas was sworn and testified that"- the indorsement Charles Thomas & Sons on the check was in-his handwriting, and that he got it from Bolinskie, and that he “gave money for it.” He sent it to the bank, and it was returned “payment stopped,” and he then sold it to Gair, the plaintiff. At the close of the trial the court below gave a judgment for the defendant. It is clear that there was a material defect in plaintiff’s proof. What relation William Thomas, who concededly indorsed upon the check the words “Charles Thomas & Sons,” stood to these parties, in no way appears, nor was it shown that Charles • Thomas & Sons transferred the check to the plaintiff. The judgment should be affirmed, without prejudice to a new action.
Judgment affirmed, with costs, but without prejudice to a new action.